Title: Enclosure: Constable, Rucker, & Co. to Robert Morris, 12 June 1784
From: Constable, Rucker, & Company
To: Morris, Robert



Dear Sir
New York 12th June 1784

I return you the Generals letter on the Subject of his nephew. Tho’ a troublesome Charge to have the Care of a young man of Twenty distant from his parents, from the Character drawn of Mr Washington and from his Desire to learn Business I will take him as Apprentice.
I presume he will not serve longer than Three years, less will not suffice the fee One Hundred Guineas. Rather than the young Gentleman should lodge at a Boarding House where he may be liable to improper Company, he may live with me at One Hundred Pounds ⅌ Annum, but should his friends have any eligible place in View, I would prefer his being fixed elsewhere. I am with much personal Regard Your obedt hule Servt For Constable Rucker & Co.

(Signed) Wm Constable

